DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claim 1 objected to because of the following informalities: “determining the voltage standing wave ratio” in line 22 because it was calculated (see lines 17-18). For examination purpose, this limitation is not considered. Appropriate correction is required.

Claim 27 objected to because of typos: “calculate” in lines 1 and 5. It appears it should be “calculating”. Appropriate corrections are required.

Claim 30 objected to because of typos: 1) “perfoming” in line 7. It appears it should be “performing”. Appropriate correction is required. 2) “apply” in line 8 and “obtain” in line 11. It appears they should be “applying” and “obtaining”. Appropriate corrections are required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 25-29, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent No. 20150318610, hereafter Lee).
Regarding claim 1, Lee discloses that a method comprising: 
generating a forward signal for transmission by a plurality of millimeter-wave antenna elements (Fig.2 N antenna; [0017] lines 2-3, adjust, beam pattern, antenna elements; [0110] lines 1-2, transmitting/receiving operation; [0111] millimeter wave antenna array); 
10generating, by a controller, beamforming weights {Fig.2 items 215(controller), 213 (adjuster); [0057] lines 1-2, controller, overall operation, beam pattern adjusting apparatus; [0059] lines 2-3, adjuster, includes, phase shifter, amplifier}; 
applying, by phase shifters, the beamforming weights to the forward signal to generate a weighted forward signal (Fig.2 item 219, output to antennas; [0056] lines 3-6, adjuster, connected to, antennas; [0059] lines 2-3, adjuster 213, phase shifter 219); 
measuring, by at least one voltage standing wave ratio detector coupled to a millimeter-wave transmitting antenna array formed from 15the plurality of millimeter-wave antenna elements, a power of the weighted forward signal (Fig.2 item 217, detector; [0058], reflected from antenna, including both transmitted and received signals; [0008] line 2, VSWR, which represent power of signals at antennas.); 
transmitting the weighted forward signal (Fig.2; [0110] lines 1-2, transmitting/receiving operation); 
measuring, by the at least one voltage standing wave ratio detector, a power of a reflected signal ([0058]); 
20calculating, by the at least one voltage standing wave ratio detector, a voltage standing wave ratio based on the power of the weighted forward signal and the power of the reflected signal (Fig.3 item 311; [0057] line 5, based on, VSWR; [0064] lines 1-3, VSWR change value; VSWR must be calculated first before detecting change); Page 2 of 13Application No.: UnassignedDocket No. 30166800US
detecting a change in the voltage standing wave ratio by iteratively measuring subsequent weighted forward signals, measuring subsequent reflected signals, and determining the voltage standing wave ratio ([0064] lines 1-3, VSWR change value, for each of the antenna); and 
detecting a proximity of an object in a near-field 5region of an electromagnetic field of the transmitting antenna array based on the detected change in the voltage standing wave ratio ([0064] lines 6-8, detect, degree, antenna, hidden, user’s hand, based on, VSWR change value).

Regarding claim 2, which depends on claim 1, Lee discloses that in the method,
 the measuring of the power of the weighted forward signal is performed by a 10separate voltage standing wave ratio detector coupled to each of the plurality of antenna elements (Fig.2 item 217; [0058]).

Regarding claim 3, which depends on claim 1, Lee discloses that in the method,
the calculating of the voltage standing wave ratio further comprises calculating, 15by the at least one voltage standing wave ratio detector, a plurality of voltage standing wave ratios across the plurality of antenna elements to determine the proximity of the object ([0064] lines 4-8, VSWR change value, each of antenna elements, detect, degree, antenna, hidden, user’s hand, based on, VSWR change value).

Regarding claim 4, which depends on claim 1, Lee discloses that the method further comprising:
further measuring the subsequent weighted forward signals, further measuring the subsequent reflected signals, and determining a voltage standing wave ratio 5resulting from the applied beamforming weights for the plurality of antenna elements ([0064] lines 4-8, VSWR change value, each of antenna elements, detect, degree, antenna, hidden, user’s hand, based on, VSWR change value; Continuously measure so as to detect VSWR change value).

Regarding claim 5, which depends on claims 1 and 3, Lee discloses that in the method,
the detecting the proximity of the object in the near-field region comprises comparing a first voltage standing wave ratio of the plurality of voltage standing wave 10ratios to a second voltage standing wave ratio of the plurality of voltage standing wave ratios; 
the first voltage standing wave ratio is associated with a first antenna element of the plurality of antenna elements; and 
the second voltage ratio is associated with a second antenna element of the 15plurality of antenna elements.
([0065] lines 6-10, beam pattern adjusting apparatus, detecting, VSWR change, for each, antennas; [0069] lines 3-6, need, adjusting, magnitude, phase)

Regarding claim 6, which depends on claims 1, 3, and 5, Lee discloses that the method further comprising as least one of:
determining that a change in the first voltage standing wave ratio and a change in the second voltage standing wave ratio is caused by a same object ([0065] lines 6-10, detects, which antenna, affected by an external factor; same object corresponds to a same antenna); or 
5determining that the change in the first voltage standing wave ratio and the change in the second voltage standing wave ratio is caused by multiple objects in the near-field region ([0065] lines 6-10, detects, which antenna, affected by an external factor; multiple objects correspond to multiple antennas).


Regarding claim 25, Lee discloses that a user device ([0045] device; [0053] line 5, user) comprising: 
a controller (Fig.2 item 215, controller); 
5a millimeter-wave transmitting antenna array formed from a plurality of millimeter-wave antenna elements ([0111] millimeter wave antenna array; [0017] line 3, antenna elements); 
at least one phase shifter (Fig.2 item 219; [0059] lines 2-3 phase shifter 219); 
at least one voltage standing wave ratio detector, the voltage standing wave ratio detector coupled to the transmitting antenna array (Fig.2 item 217, detector; [0058]); 
10a processor [0061] line 2, processor; and 
a computer-readable storage medium having stored thereon instructions that, responsive to execution by the processor, perform operations ([0112], lines 2-5, computer readable, medium, storage; [0115] line 5, storing instructions; [0061] line 2, processor) comprising: 
generate a forward signal for transmission by the plurality of millimeter- wave antenna elements (Fig.2 N antenna; [0017] lines 2-3, adjust, beam pattern, antenna elements; [0110] lines 1-2, transmitting/receiving operation; [0111] millimeter wave antenna array); 
15generate, by the controller, beamforming weights {Fig.2 items 215(controller), 213 (adjuster); [0057] lines 1-2, controller, overall operation, beam pattern adjusting apparatus; [0059] lines 2-3, adjuster, includes, phase shifter, amplifier}; 
apply, by the at least one phase shifter, the beamforming weights to the forward signal to generate a weighted forward signal (Fig.2 item 219, output to antennas; [0056] lines 3-6, adjuster, connected to, antennas; [0059] lines 2-3, adjuster 213, phase shifter 219); 
measure, by the least one voltage standing wave ratio detector, a power of the weighted forward signal (Fig.2 item 217, detector; [0058], reflected from antenna, including both transmitted and received signals; [0008] line 2, VSWR, which represent power of signals at antennas.); 
20transmit the weighted forward signal (Fig.2; [0110] lines 1-2, transmitting/receiving operation); 
measure, by the at least one voltage standing wave ratio detector, a power of a reflected signal ([0058]); Page 8 of 13Application No.: UnassignedDocket No. 30166800US 
calculate, by the at least one voltage standing wave ratio detector, a voltage standing wave ratio based on the power of the weighted forward signal and the power of the reflected signal (Fig.3 item 311; [0057] line 5, based on, VSWR; [0064] lines 1-3, VSWR change value; VSWR must be calculated first before detecting change); 
detect a change in the voltage standing wave ratio by iteratively 5measuring subsequent weighted forward signals, measuring subsequent reflected signals, and determining the voltage standing wave ratio ([0064] lines 1-3, VSWR change value, for each of the antenna); and 
detect a proximity of an object in a near-field region of an electromagnetic field of the transmitting antenna array based on the detected change in the voltage standing wave ratio ([0064] lines 6-8, detect, degree, antenna, hidden, user’s hand, based on, VSWR change value).
	
Regarding claim 26, which depends on claim 25, Lee discloses that in the user device,
the at least one voltage standing wave ratio detector further comprises: 
a separate voltage standing wave ratio detector coupled to each of the plurality of antenna elements (Fig.2 item 217; [0058]).

Regarding claim 27, which depends on claim 25, Lee discloses that in the user device, the operation of calculating the voltage standing wave ratio based on the power of the weighted forward signal and the power of the reflected signal further comprises the processor performing an operation comprising: 
5calculate a plurality of voltage standing wave ratios across the plurality of antenna elements ([0064] lines 4-8, VSWR change value, each of antenna elements, detect, degree, antenna, hidden, user’s hand, based on, VSWR change value).

Regarding claim 28, which depends on claims 25 and 27, Lee discloses that in the user device,
the operation of detect the proximity of an object in the near-field region based on the detected change in the 10voltage standing wave ratio further comprises the processor performing an operation comprising: 
comparing a first voltage standing wave ratio of the plurality of voltage standing wave ratios to a second voltage standing wave ratio of the plurality of voltage standing wave ratios, the first voltage standing wave ratio associated with a first antenna element 15of the plurality of antenna elements, the second voltage ratio associated with a second antenna element of the plurality of antenna elements. ([0065] lines 6-10, beam pattern adjusting apparatus, detecting, VSWR change, for each, antennas; [0069] lines 3-6, need, adjusting, magnitude, phase)

Regarding claim 29, which depends on claims 25, 27-28, Lee discloses that in the user device, 
the processor performs operations further comprising at least one of: 
determine that a change in the first voltage standing wave ratio and a change in the second voltage standing wave ratio is caused by a same object ([0065] lines 6-10, detects, which antenna, affected by an external factor; same object corresponds to a same antenna); or 
5determine that the change in the first voltage standing wave ratio and the change in the second voltage standing wave ratio is caused by multiple objects in the near-field region ([0065] lines 6-10, detects, which antenna, affected by an external factor; multiple objects correspond to multiple antennas).

Regarding claim 32, which depends on claim 25, Lee discloses that in the user device,
the processor further performs an operation comprising: 
determine a voltage standing wave ratio resulting from the applied beamforming weights for the plurality of antenna elements (Fig.2 item 217; [0058]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (7, 10-11) and (30-31, 33) are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 25, respectively, above, and further in view of Islam et al. (U.S. Patent No. 20170356980, hereafter Islam).
	Regarding claim 7, which depends on claim 1, Lee discloses that the method further comprising:
responsive to detecting the proximity of the object in the near-field region, performing, by a processor, an operation ([0061] line 2, processor; [0069] lines 5-6, adjust for “an operation”)
However, Lee does not explicitly disclose turning off antenna and/or reduce transmission power. In the same field of endeavor, Islam discloses that wherein the operation is at least one of: 
turning off a radio unit of a transceiver module ([0041] lines 8-11, which, antenna subarray, deactivated, turn off, transmitting, receiving, or both); 
15reducing a transmission power of a radio unit ([0078] lines 16-18, decreasing, transmit power, antenna array); or 
turning off one or more of the plurality of antenna elements of the transmitting antenna array ([0041] lines 8-10, which, antenna elements, deactivated, turn off, transmitting).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the adjusting beam pattern in Lee using the teachings of Islam to adjust beamforming by turning off antenna or reduce transmission power. Doing so would accurately detect hand position and avoid using antenna elements that blocked by hand, as recognized by Islam ([0003]).

Regarding claim 10, which depends on claims 1, 3, and 5, Lee does not disclose machine- learned module in detecting proximity of object in near-field region. In the same field of endeavor, Islam discloses that in the method, the detecting of the proximity of the object in the near-field region further comprises: 
applying a machine-learned model to the determined voltage 5standing wave ratio, where the machine-learned model is trained to determine the proximity of the object in the near-field region from the voltage standing wave ratio ([0068] lines 1-3, determines, stores, earlier time; [0069] programmed, user training process, further adjust); and 
obtaining, from the machine-learned model, a detected proximity of the object in the near-field region ([0070] lines 1-8, implementation, determine, position, user’s hand, relative to, antenna, close enough).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with the teachings of Islam to use machine learning approach for object detection. Doing so would accurately detect hand position and avoid using antenna elements that blocked by hand, as recognized by Islam ([0003]).

Regarding claim 11, which depends on claims 1, 3, 5, and 10, Lee does not explicitly disclose adjust beam pattern using beamform weights and machine-learned module in adjustment. In the same field of endeavor, Islam discloses that the method further comprising: 
steering, by the transmitting antenna array, the weighted forward signal using the beamforming weights {[0047] lines 5 (phased array), 9-10 (reinforced, desired direction, suppressed, undesired direction)}; and 
wherein the applying of the machine-learned model further comprises 
15applying the machine-learned model to both the determined voltage standing wave ratio and the applied beamforming weights {[0068] lines 1-9, S-parameters for VSWR; [0070] lines 1 (implementation), 6-10 (determine, block or shadow, unblocked, un-shadowed) for beam form weight}, 
where the machine- learned model is trained to determine the proximity of the object in the near-field region from both the determined voltage standing wave ratio and the applied beamforming weights {[0069] lines 8-11, user training process, adjust Sth(for VSWR), takes into consideration, size and density of user’s hand (for beam form weight to avoid antenna at hand position)}. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with the teachings of Islam to steer beam when antenna is blocked by hand and use machine learning approach for object detection. Doing so would avoid using antenna elements that blocked by hand and accurately detect hand position, as recognized by Islam ([0003]).


Regarding claim 30, which depends on claims 25, 27-28, Lee discloses that in the user device,
10the processor further performs an operation comprising determine a voltage standing wave ratio resulting from the applied beamforming weights for the plurality of antenna elements ([0064] lines 4-8, VSWR change value, each of antenna elements, detect, degree, antenna, hidden, user’s hand, based on, VSWR change value; Continuously measure so as to detect VSWR change value), 
However, Lee does not disclose machine-learned module in detecting proximity of object in near-field region. In the same field of endeavor, Islam discloses that  
the operation of detect the proximity of the object in the near-field region based on the detected change in the voltage standing wave ratio further 15comprises the processor performing operations comprising: 
apply a machine-learned model to the determined voltage standing wave ratio, where the machine-learned model is trained to determine the proximity of the object in the near-field region from the voltage standing wave ratio ([0068] lines 1-3, determines, stores, earlier time; [0069] programmed, user training process, further adjust); and 
obtain, from the machine-learned model, a detected proximity of the 20object in the near-field region ([0070] lines 1-8, implementation, determine, position, user’s hand, relative to, antenna, close enough).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with the teachings of Islam to use machine learning approach for object detection. Doing so would accurately detect hand position and avoid using antenna elements that blocked by hand, as recognized by Islam ([0003]).

Regarding claim 31, which depends on claims 25, 27-28, 30, Lee does not explicitly disclose adjust beam pattern using beamform weights and machine learning module in adjustment. In the same field of endeavor, Islam discloses that in the user device,
the processor further performs operations comprising 
steering, by the transmitting antenna array, the weighted forward signal using the beamforming weights {[0047] lines 5 (phased array), 9-10 (reinforced, desired direction, suppressed, undesired direction)}, and 
5wherein the applying of the machine-learned model further comprises 
applying the machine-learned model to both the determined voltage standing wave ratio and the applied beamforming weights {[0068] lines 1-9, S-parameters for VSWR; [0070] lines 1 (implementation), 6-10 (determine, block or shadow, unblocked, un-shadowed) for beam form weight}, 
where the machine-learned model is trained to determine the proximity of the object in the near-field region from both the determined voltage standing wave ratio and the applied beamforming weights {[0069] lines 8-11, user training process, adjust Sth(for VSWR), takes into consideration, size and density of user’s hand (for beam form weight to avoid antenna at hand position)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with the teachings of Islam to steer beam when antenna is blocked by hand and use machine learning approach for object detection. Doing so would avoid using antenna elements that blocked by hand and accurately detect hand position, as recognized by Islam ([0003]).

Regarding claim 33, which depends on claim 25,  Lee discloses that in the user device,
responsive to the processor detecting the proximity of the object in the near-field region, the processor further performs operations ([0061] line 2, processor; [0069] lines 5-6, adjust for “an operation”) 
However, Lee does not explicitly disclose turning off antenna and/or reduce transmission power. In the same field of endeavor, Islam discloses that operations comprising at least one of: 
turning off a radio unit of a transceiver module ([0041] lines 8-11, which, antenna subarray, deactivated, turn off, transmitting, receiving, or both); 
20reducing a transmission power of a radio unit ([0078] lines 16-18, decreasing, transmit power, antenna array); or 
turning off one or more of the plurality of antenna elements of the transmitting antenna array ([0041] lines 8-10, which, antenna elements, deactivated, turn off, transmitting).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the adjusting beam pattern in Lee using the teachings of Islam to adjust beamforming by turning off antenna or reduce transmission power. Doing so would accurately detect hand position and avoid using antenna elements that blocked by hand, as recognized by Islam ([0003]).





Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Zhu et al. (U.S. Patent No. 20140022125, hereafter Zhu) and Seelenfreund al. (U.S. Patent No. 2012/0264377, hereafter Seelenfreund).
Regarding claim 8, which depends on claim 1, Lee does not disclose detail of voltage standing wave ratio detector. In the same field of endeavor, Zhu discloses that in the method,
the voltage standing wave ratio detector comprises at least one of: 
a feedback receiver measuring the power of the weighted forward signal (Fig.20 item 2080 (transceiver), feedback via item 2002; [0042 lines 4-5, signal strength, RSSI; [0093] lines 7-9, RSSI, be calculated, from, measuring, 2002]); 
5a coupled power detector measuring the power of the weighted forward signal (Fig.2 item 2025, coupler, detector; [0093] lines 7-9, RSSI, be calculated, from, measuring, 2025); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute voltage standing wave ratio detector in Lee with the teachings of Zhu to use feedback receiver or coupled power detector to measure voltage standing wave ratio. Doing so would perform tuning and transmit power adjustment in communication device based on use cases, as recognized by Zhu ([0093] lines 1-2, and 6).
However, Lee and Zhu do not disclose using voltage standing wave ratio meter. In the same field of endeavor, Seelenfreund discloses that
a voltage standing wave ratio meter measuring the power of the weighted forward signal (Fig.4 item 208).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute voltage standing wave ratio detector in the combination of Lee and Zhu with the teachings of Seelenfreund to use voltage standing wave ratio meter. Doing so would measure signal amplitude and power, as recognized by Seelenfreund ([0112] lines 13-14, Tx, VSWR meter, power).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Zhu.
Regarding claim 9, which depends on claim 1, Lee does not disclose the power measurement in circuit. In the same field of endeavor, Zhu discloses that in the method,
the measuring of a power of the weighted forward signal is performed by a voltage standing wave ratio detector comprising 
a directionally-coupled power detector ([0080] lines 13-15, directional coupler); and 
the measuring of the power of the reflected signal comprises: 
15measuring the power of the reflected signal at an output of a transceiver module (Fig.20 items 2001 and 2002 are at output of transceiver module item 2080; [0093] lines 7-9, RSSI, be calculated, from, measuring, 2001, 2002).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute power measurements in Lee with the teachings of Zhu to measure voltage standing wave ratio at antenna stage and use directionally-coupled power detector. Doing so would perform tuning and transmit power adjustment in communication device based on use cases, as recognized by Zhu ([0093] lines 1-2, and 6).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648